Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse, in response to the restriction requirement of 11/19/2020, in the reply filed on 01/19/2021 is acknowledged.  Due to Applicant’s amendments, the restriction requirement is withdrawn and claims 1-18 and 20-25 will be examined herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the output ports arranged as a plurality of concentric rings as described in the specification and in the claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Fig. 2A is considered in the written specification to show the output ports arranged in a plurality of concentric rings, however, the perspective view of fig. 2A does not clearly illustrate the concentric rings. Rather, the figure shows what appear to be ring layers with no indication of how the rings are intended to be formed concentrically.
 
Claim Objections
Claim 24 is objected to because the claim ends without reciting to what the input port is coupled. The Examiner believes line 3 is intended to recite, “coupled to each output port”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 16-18, 20-21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve (US 2017/0153319).
mutatis mutandis: Villeneuve teaches A LIDAR scanning system [fig. 6 (lidar system)], comprising: 
a laser configured to emit laser light [fig. 6, laser 300)];
an optical switch including an input port optically coupled to the laser to receive the laser light emitted by the laser, and a plurality of output ports, wherein each of the plurality of output ports is oriented in a different direction [0090 (description of fiber-optic switch)]; 
a detector subsystem positioned to receive reflected laser light [fig. 6 (comprising sensors 310)]; and
a controller coupled to the detector subsystem and the optical switch [a controller is implicitly taught by the description of the sensors and fiber-optic switch of 0090], the controller configured to: control the optical switch to selectively couple at least one output port of the plurality of the output ports to the input port to transmit the laser light received from the laser in different directions to scan an environment of the LIDAR scanning system [0090, fig. 6 and fig. 7 teach details of how the lidar system functions with the fiber-optic switch, how sensors transmit signals in different directions, and that a controller coupled as claimed is implicitly taught because a controller would be necessary for the lidar system cited in Villeneuve to operate as described; also consider functions of controller 150]; 
receive data signals from the detector subsystem corresponding to the received reflected laser light [0215 teaches again that the controller is implicit in order for a processor to carry out time of flight determination]; and 
process the data signals to determine a distance from the LIDAR scanning system to one or more objects in the environment of the LIDAR scanning system based on a time elapsed between a transmission of the laser light and a time of reception of the received reflected laser light [0215 teaches a processor is configured to determine time of flight of a signal based on travel time].
One of ordinary skill in the art would find obvious the combination of embodiments cited herein because the disclosure of Villeneuve supports the embodiments being usable together.
Claim 2: Villeneuve teaches each of the plurality of output ports is located at a different position about a housing of the LIDAR scanning system to have a different field of view (FOV) [see at least fig. 6 for sensors 310].
Claim 3: Villeneuve teaches the plurality of output ports is configured to so that the FOV of adjacent output ports provides a field of coverage in an area of the environment [see at least fig. 6 for sensors 310].
Claim 4: Villeneuve teaches the plurality of output ports is configured to have a horizontal field of view (HFOV) of 360 degrees [0084 teaches a 360 horizontal field of view].
Claim 5: Villeneuve teaches the plurality of output ports is configured to have an angular field of view (AFOV) of 30 degrees [0197].
Claim 6: Villeneuve teaches the AFOV ranges between +15 degrees from a horizontal reference plane to -15 degrees from the horizontal reference plane [0197 teaches that the angular field of view may have any suitable angular extent, including, but not limited to, each of the angular extents recited].
Claim 7: Villeneuve teaches the optical switch comprises a plurality of optical switching blocks and wherein the controller controls a direction in which the laser light is transmitted by controlling the optical switching blocks in the optical switch to selectively couple the input port to the at least one output port of the plurality of output ports through which the laser light is transmitted [0090 teaches operating particulars of the fiber-optic switch].
Claim 8: Villeneuve teaches the controller is configured to perform a scanning cycle by controlling the optical switch to couple the input port to one of the plurality of output ports of the optical switch at a time [0090 teaches operating particulars of the fiber-optic switch].

Claim 17: Villeneuve teaches the detector subsystem comprises a plurality of detector elements for receiving reflected laser light each located at different positions about the LIDAR scanning system [fig. 6 illustrates multiple sensors 310 of the detector subsystem].
Claim 18: Villeneuve teaches each of the plurality of detector elements are located proximate to an output port of the optical switch with which the detector element is paired [illustrated by figs. 5-7].
Claim 21: Villeneuve teaches controlling the optical switch comprises  cycling through coupling the input port to each output port of the plurality of output ports of the optical switch in a scanning cycle [0090 teaches operating particulars of the fiber-optic switch and that each of the outputs is activated as desired, resulting in a cycle].
Claim 24: Villeneuve teaches controlling the optical switch based on a scanning rate to control a time the input port is coupled to each [output port] [0090 teaches operating particulars of the fiber-optic switch].
Claim 25: Villeneuve teaches at least one other laser, each of the at least one other laser configured to emit light, wherein the light emitted by the laser and each of the at least one other laser have a different wavelength [0092 teaches laser 300 having N laser diodes each configured to produce light at a particular wavelength].

Claims 9-13, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve (US 2017/0153319) in view of Hall (2011/0216304).
Claim 9: Villeneuve explicitly lacks, but Hall teaches output ports are arranged in a plurality of layers [fig. 8 illustrates emitter hybrids 30 in a layered configuration].
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 12 and 13: Villeneuve explicitly lacks, but Hall teaches each layer has 3,600 output ports Page 3 of 9and the output ports of each layer are radially offset from each other by 0.1 degree to provide a horizontal angular resolution (HAR) of 0.1 degree and an HFOV of 360 degrees [0052 teaches that multiple emitter outputs are arranged per board to which they are mounted, but that “there is no practical limit to the number of emitters and detectors that may be mounted per board; at least 0035, 0045 and 0047 teach various horizontal and vertical arrangements and adjustments].
Claim 22: Villeneuve explicitly lacks, but Hall teaches the plurality output ports are arranged in a number of layers, the direction in which the laser light is transmitted is defined by a scanning sequence in which each output port coupled to the input port is selected sequentially layer-by-layer and port-by-port [at least fig. 8 and 0036].
It would be obvious to combine the Villeneuve and Hall references for the claims identified above, in order to create a highly detailed terrain map for use in calculating obstacle avoidance vectors and determining a maximum allowable speed given the terrain ahead by identifying a size and distance of objects and a road surface [Hall: 0033].

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve (US 2017/0153319) in view of Harwit (US 9,069,061).
Claims 14 and 15: Villeneuve explicitly lacks, but Harwit teaches utilizing a microlens array that focuses received light into an end of a respective optical fiber and ultimately to a detector [col 5, line 54-col 6, line 4].
It would be obvious to combine the Villeneuve and Harwit references for the claims identified above, in order to allow for detectors to be located remotely with respect to the microlens array [Harwit: col 6, lines 5-21].

Additional reference not relied upon but relevant to Applicant’s disclosure: Maleki (US 2016/0299228) which is drawn to a lidar system with multiple outputs for selective scanning is included on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA K ABRAHAM whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 9:00AM-5:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/Primary Examiner, Art Unit 3645